Exhibit 10.4
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Execution Copy
Manufacturing Services Agreement
May 26, 2010

 



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE 1
    1  
 
       
INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 Currency
    4  
1.3 Sections and Headings
    5  
1.4 Singular Terms
    5  
1.5 Schedules
    5  
 
       
ARTICLE 2
    6  
 
       
PATHEON’S MANUFACTURING SERVICES
    6  
 
       
2.1 Manufacturing Services
    6  
 
       
ARTICLE 3
    9  
 
       
CLIENT’S OBLIGATIONS
    9  
 
       
3.1 Payment
    9  
 
       
ARTICLE 4
    10  
 
       
CONVERSION FEES AND COMPONENT COSTS
    10  
 
       
4.1 First Year Pricing
    10  
4.2 Price Adjustments — Subsequent Years’ Pricing
    10  
4.3 Price Adjustments — Current Year Pricing
    11  
4.4 Adjustments Due to Technical Changes
    12  
4.5 Multi-Country Packaging Requirements.
    12  
 
       
ARTICLE 5
    13  
 
       
ORDERS, SHIPMENT, INVOICING, PAYMENT
    13  
 
       
5.1 Orders and Forecasts
    13  
5.2 Reliance by Patheon
    14  
5.3 Minimum Orders
    15  
5.4 Shipments
    15  
5.5 On Time Delivery
    15  
5.6 Invoices and Payment
    16  
 
       
ARTICLE 6
    16  
 
       
PRODUCT CLAIMS AND RECALLS
    16  
 
       
6.1 Product Claims
    16  
6.2 Product Recalls and Returns
    17  

-i-



--------------------------------------------------------------------------------



 



         
6.3 Patheon’s Responsibility for Defective and Recalled Products
    17  
6.4 Disposition of Defective or Recalled Products
    18  
6.5 Healthcare Provider or Patient Questions and Complaints
    18  
6.6 Sole Remedy
    18  
 
       
ARTICLE 7
    19  
 
       
CO-OPERATION
    19  
 
       
7.1 Quarterly Review
    19  
7.2 Governmental Agencies
    19  
7.3 Records and Accounting by Patheon
    19  
7.4 Inspection
    19  
7.5 Access
    19  
7.6 Notification of Regulatory Inspections
    20  
7.7 Reports
    20  
7.8 FDA Filings
    20  
 
       
ARTICLE 8
    21  
 
       
TERM AND TERMINATION
    21  
 
       
8.1 Initial Term
    21  
8.2 Termination for Cause
    21  
8.3 Product Discontinuation
    22  
8.4 Obligations on Termination
    22  
 
       
ARTICLE 9
    23  
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
    23  
 
       
9.1 Authority
    23  
9.2 Client Warranties
    23  
9.3 Patheon Warranties
    24  
9.4 Debarred Persons
    25  
9.5 Permits
    25  
9.6 No Warranty
    25  
 
       
ARTICLE 10
    25  
 
       
REMEDIES AND INDEMNITIES
    25  
 
       
10.1 Consequential Damages
    25  
10.2 Limitation of Liability
    25  
10.3 Patheon
    26  
10.4 Client
    26  
10.5 Reasonable Allocation of Risk
    26  

-ii-



--------------------------------------------------------------------------------



 



         
ARTICLE 11
    27  
 
       
CONFIDENTIALITY
    27  
 
       
11.1 Confidentiality
    27  
 
       
ARTICLE 12
    27  
 
       
DISPUTE RESOLUTION
    27  
 
       
12.1 Commercial Disputes
    27  
12.2 Technical Dispute Resolution
    27  
 
       
ARTICLE 13
    28  
 
       
MISCELLANEOUS
    28  
 
       
13.1 Inventions
    28  
13.2 Intellectual Property
    28  
13.3 Insurance
    28  
13.4 Independent Contractors
    29  
13.5 No Waiver
    29  
13.6 Assignment
    29  
13.7 Force Majeure
    29  
13.8 Additional Product
    30  
13.9 Notices
    30  
13.10 Severability
    31  
13.11 Entire Agreement
    31  
13.12 Other Terms
    31  
13.13 No Third Party Benefit or Right
    32  
13.14 Execution in Counterparts
    32  
13.15 Use of Client Name
    32  
13.16 Governing Law
    32  

-iii-



--------------------------------------------------------------------------------



 



MANUFACTURING SERVICES AGREEMENT
          THIS MANUFACTURING SERVICES AGREEMENT (the “Agreement”) is made as of
May 26, 2010 (the “Effective Date”)
B E T W E E N:
PATHEON PHARMACEUTICALS INC.,
a corporation existing under the laws of the State of Delaware
(“ Patheon”),
- and -
WYTHE PHARMACEUTICALS, INC. D/B/A S2 THERAPEUTICS,
a corporation existing under the laws of Tennessee
(“ Client”).
          THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred
and the obligations assumed herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions.
          The following terms will, unless the context otherwise requires, have
the respective meanings set out below and grammatical variations of these terms
will have corresponding meanings:
“Active Materials”, “Active Pharmaceutical Ingredients” or “API” means the
materials listed on Schedule D;
“Active Materials Credit Value” means the value of the Active Materials for
certain purposes of this Agreement, as set forth on Schedule D;
“Affiliate” means:

  (a)   a business entity which owns, directly or indirectly, a controlling
interest in a party to this Agreement, by stock ownership or otherwise; or    
(b)   a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

 



--------------------------------------------------------------------------------



 



  (c)   a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

For this definition, “control” means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation.
“Annual Report” means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);
“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);
“Annual Volume” means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;
“Applicable Laws” means the federal laws of the United States, and (i) for
Patheon, the Laws of State of Ohio, being the jurisdiction where the
Manufacturing Site is located; and (ii) for Client and the Products, the Laws of
all jurisdictions where the Products are manufactured, distributed, and marketed
as these are agreed and understood by the parties in this Agreement;
“Authority” means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;
“Bill Back Items” means the expenses for all third party supplier fees for the
purchase of columns, standards, tooling, PAPR or PPE suits (where applicable),
RFID tags and supporting equipment, and other project specific items necessary
for Patheon to perform the Manufacturing Services, and which are not included as
Components;
“Business Day” means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the State of Ohio;
“cGMPs” means current good manufacturing practices as described in Parts 210 and
211 of Title 21 of the United States’ Code of Federal Regulations together with
the latest FDA guidance documents pertaining to manufacturing and quality
control practice, all as updated, amended and revised from time to time;
“Client Intellectual Property” means Intellectual Property owned or licensed by
Client before entering into this Agreement, or generated or derived by Patheon
while performing any Manufacturing Services or otherwise generated or derived by
Patheon in its business which Intellectual Property is specific to, or dependent
upon, Client’s Active Material or Product;
“Components” means, collectively, all packaging components, raw materials, and
ingredients (including labels, product inserts and other labelling for the
Products), required to manufacture the Products in accordance with the
Specifications, other than the Active Materials;
“Confidentiality Agreement” means the agreement about the non-disclosure of
confidential information between Patheon, VeroScience LLC, Arisaph
Pharmaceuticals, Inc., and Client dated October 19, 2009;

-2-



--------------------------------------------------------------------------------



 



“Deficiency Notice” has the meaning specified in Section 6.1(a);
“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(d);
“FDA” means the United States Food and Drug Administration;
“Firm Orders” has the meaning specified in Section 5.1(b);
“Intellectual Property” includes, without limitation, rights in patents, patent
applications, formulae, trade-marks, trade-mark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how;
“Invention” means information about any innovation, improvement, development,
discovery, computer program, device, trade secret, method, know-how, process,
technique or the like, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which it is contained and whether or not
patentable or copyrightable;
“Inventory” means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;
“Late Delivery” has the meaning specified in Section 5.5;
“Laws” means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees or orders of any Authority;
“Manufacturing Services” means the manufacturing, quality control, quality
assurance, stability testing, packaging, and related services, set forth in this
Agreement, required to manufacture Product or Products from Active Materials and
Components;
“Manufacturing Site” means the facility owned and operated by Patheon that is
located at 2110 East Galbraith Road, Cincinnati, OH 45237-1625;
“Materials” means all Components, Bill Back Items, and other materials used to
manufacture the Product other than Active Materials;
“Maximum Credit Value” means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth on Schedule D;
“Minimum Run Quantity” means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in Schedule B;
“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, Intellectual Property
developed by Patheon while performing the Manufacturing Services, or otherwise
generated or derived by Patheon in its business which Intellectual Property is
not specific to, or dependent upon, Client’s Active Material or Product
including, without limitation, Inventions and Intellectual Property which may
apply to manufacturing processes or the formulation or development of drug
products, drug product dosage forms or drug delivery systems unrelated to the
specific requirements of the Product(s);

-3-



--------------------------------------------------------------------------------



 



“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components,
certain cost items as set forth in Schedule B, and annual stability testing
costs as set forth in Schedule C;
“Product(s)” means Cycloset® (bromocriptine mesylate) Tablets approved by FDA
under NDA No. 20,866;
“Quality Agreement” means the agreement (the form of which is set forth in
Schedule F) between the parties setting out the quality assurance standards for
the Manufacturing Services to be performed by Patheon for Client;
“Regulatory Authority” means the FDA and any other foreign regulatory agencies
competent to grant marketing approvals for, and otherwise regulate,
pharmaceutical products including the Products in the Territory;
“RFID” means Radio Frequency Identification Devices which (at present or in the
future) may be affixed to Products or Materials to assist in inventory control,
tracking, and identification;
“Specifications” means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in Schedule A and which
contains documents relating to each Product, including, without limitation:

  (a)   specifications for Active Materials and Components;     (b)  
manufacturing specifications, directions, and processes;     (c)   storage
requirements;     (d)   all environmental, health and safety information for
each the Product including material safety data sheets; and     (e)   the
finished Product specifications (“Finished Product Specifications”), packaging
specifications and shipping requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;
“Technical Dispute” has the meaning specified in Section 12.2;
“Territory” means in the geographic area of the United States;
“Third Party Rights” means the Intellectual Property of any third party;
“Year” means in the first year of this Agreement the period from the Effective
Date up to and including December 31 of the same calendar year, and thereafter
will mean a calendar year.
1.2 Currency.
          Unless otherwise indicated, all monetary amounts are expressed in this
Agreement in the lawful currency of the United States of America.

-4-



--------------------------------------------------------------------------------



 



1.3 Sections and Headings.
          The division of this Agreement into Articles, Sections, Subsections,
and Schedules and the insertion of headings are for convenience of reference
only and will not affect the interpretation of this Agreement. Unless otherwise
indicated, any reference in this Agreement to a Section or Schedule refers to
the specified Section or Schedule to this Agreement. In this Agreement, the
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and not to any particular part, Section or Schedule of
this Agreement.
1.4 Singular Terms.
          Except as otherwise expressly stated or unless the context otherwise
requires, all references to the singular will include the plural and vice versa.
1.5 Schedules.
          The following Schedules are attached to, incorporated in, and form
part of this Agreement:

             
 
  Schedule A   -   Product List and Specifications
 
  Schedule B   -   Minimum Run Quantity, Annual Volume, and Price
 
  Schedule C   -   Annual Stability Testing
 
  Schedule D   -   Active Materials, Active Materials Credit Value, and Maximum
Credit Value
 
  Schedule E   -   Technical Dispute Resolution
 
  Schedule F   -   Commercial Quality Agreement
 
  Schedule G   -   (Reserved)
 
  Schedule H   -   Quarterly Active Materials Inventory Report
 
  Schedule I   -   Report of Annual Active Materials Inventory Reconciliation
and Calculation of Actual Annual Yield
 
  Schedule J   -   (Reserved)

-5-



--------------------------------------------------------------------------------



 



ARTICLE 2
PATHEON’S MANUFACTURING SERVICES
2.1 Manufacturing Services.
          Patheon will perform the Manufacturing Services for the Territory for
the fees specified in Schedules B and C to manufacture Products for Client.
Schedule B sets forth a list of cost items that are included in the Price for
Products; all cost items that are not included in this list are excluded from
the Price and are subject to additional fees to be paid by the Client. Patheon
may change the Manufacturing Site for the Products only with the prior written
consent of Client, this consent not to be unreasonably withheld. If
Manufacturing Services have not started within [***] months of the date of
execution of this Agreement, Patheon may amend the fees set out in Schedules B
and C. Patheon will manufacture at least [***]% of the Products offered for sale
by Client in the Territory so long as Patheon is in material compliance with its
obligations to Client under this Agreement (including without limitation
satisfying all orders placed by Client in accordance with the provisions of this
Agreement), the Quality Agreement and the Capital Expenditure and Equipment
Agreement and is fully in compliance with all Applicable Laws. In performing the
Manufacturing Services, Patheon and Client agree that:

  (a)   Conversion of Active Materials and Components. Patheon will convert
Active Materials and Components into Products.     (b)   Quality Control and
Quality Assurance. Patheon will perform the quality control and quality
assurance testing specified in the Quality Agreement. Batch review and release
to Client will be the responsibility of Patheon’s quality assurance group.
Patheon will perform its batch review and release responsibilities in accordance
with Patheon’s standard operating procedures. Each time Patheon ships Products
to Client, it will give Client a certificate of analysis and certificate of
compliance including a statement that the batch has been manufactured and tested
in accordance with Specifications, cGMPs, and Applicable Laws. Client will have
sole responsibility for the release of Products to the market. The form and
style of batch documents, including, but not limited to, batch production
records, lot packaging records, equipment set up control, operating parameters,
and data printouts, raw material data, and laboratory notebooks are the
exclusive property of Patheon. Specific Product related information contained in
those batch documents is Client property.     (c)   Components. Patheon will
purchase and test all Components (with the exception of those that are supplied
by Client) at Patheon’s expense and as required by the Specifications.     (d)  
Stability Testing. Patheon will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications, for the separate
fees and during the time periods each set out in Schedule C. Patheon will not
make any changes to these testing protocols without prior written approval from
Client. If a confirmed stability test failure occurs, Patheon will notify Client
within [***], after which Patheon and Client will jointly determine the
proceedings and methods to be undertaken to investigate the cause of the
failure, including which party will bear the cost of the investigation. Patheon
will not be liable for these costs unless it has failed to perform the
Manufacturing Services in

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 6 -



--------------------------------------------------------------------------------



 



      accordance with the Specifications, cGMPs, and Applicable Laws. Patheon
will give Client all stability test data and results at Client’s request.    
(e)   Packaging. Patheon will package the Products as set out in the
Specifications. Client will be responsible for the cost of artwork development.
Patheon will determine and imprint the batch numbers and expiration dates for
each Product shipped. The batch numbers and expiration dates will be affixed on
the Products and on the shipping carton of each Product as outlined in the
Specifications and as required by cGMPs. Client may, in its sole discretion,
make changes to labels, product inserts, and other packaging for the Products.
Those changes will be submitted by Client to all applicable governmental
agencies and other third parties responsible for the approval of the Products.
Client will be responsible for the cost of labelling obsolescence when changes
occur, as contemplated in Section 4.4. Patheon’s name will not appear on the
label or anywhere else on the Products unless: (i) required by any Laws; or
(ii) Patheon consents in writing to the use of its name.     (f)   Active
Materials and Client Supplied Components Importing. Except for the manufacturing
of commercial launch quantities of Product, Client will deliver the Active
Materials to the Manufacturing Site DDP (Incoterms 2000) at least [***] before
the scheduled production date in quantities sufficient for Patheon to
manufacture the desired quantities of Product and to ship Product on the
Delivery Date. In the case of the manufacturing of commercial launch quantities
of Product, the time period will [***] prior to the scheduled production date.
If the Active Materials are not received [***] (as the case may be) before the
scheduled production date, Patheon may delay the shipment of Product by the same
number of days as the delay in receipt of the Active Materials. But if Patheon
is unable to manufacture Product to meet this new shipment date due to prior
third party production commitments, Patheon may delay the shipment until a later
date as agreed to by the parties. All shipments of Active Material will be
accompanied by certificate(s) of analysis from the Active Material manufacturer,
confirming the identity and purity of the Active Materials and its compliance
with the Active Material specifications.     (g)   Bill Back Items. Bill Back
Items will be charged to Client at Patheon’s cost plus a [***] handling fee.    
(h)   Product Rejection for Finished Product Specification Failure. Internal
process specifications will be defined and mutually agreed upon, to the extent
the same differ from the Specifications. If Patheon manufactures Product in
accordance with the agreed upon process specifications, the Specifications,
cGMPs, Applicable Laws and the terms and conditions of this Agreement, and a
batch or portion of batch of Product does not meet the Finished Product
Specifications, Client will not reject the non-conforming Product solely on
account of such failure to meet the Finished Product Specifications.     (i)  
Client will have the right, at any time, to contract with, and obtain regulatory
approval, for regulatory qualified back-up vendor. As reasonably requested by
Client and at Client’s cost, Patheon will provide technology transfer and
assistance to enable Client’s back-up Vendor to manufacture the Product for
Client.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 7 -



--------------------------------------------------------------------------------



 



  (j)   Patheon agrees that, so long as Patheon manufactures [***] of the
Products offered for sale by Client in the Territory, Patheon will not
manufacture bromocriptine mesylate products, regardless of dosage form, for any
other third party without the express written consent of Client.

2.2 Active Material Yield.

  (a)   Reporting. Patheon will give Client a quarterly inventory report of the
Active Materials held by Patheon using the inventory report form set out in
Schedule H, which will contain the following information for the quarter:      
  Quantity Received: The total quantity of Active Materials that complies with
the Specifications and is received at the Manufacturing Site during the
applicable period.         Quantity Dispensed: The total quantity of Active
Materials dispensed at the Manufacturing Site during the applicable period. The
Quantity Dispensed is calculated by adding the Quantity Received to the
inventory of Active Materials that complies with the Specifications held at the
beginning of the applicable period, less the inventory of Active Materials that
complies with the Specifications held at the end of the period. The Quantity
Dispensed will only include Active Materials received and dispensed in
commercial manufacturing of Products and, for certainty, will not include any
(i) Active Materials that must be retained by Patheon as samples, (ii) Active
Materials contained in Product that must be retained as samples, (iii) Active
Materials used in testing (if applicable), and (iv) Active Materials received or
dispensed in technical transfer activities or development activities during the
applicable period, including without limitation, any regulatory, stability,
validation or test batches manufactured during the applicable period.        
Quantity Converted: The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.1 or 6.2), delivered by Patheon,
and not rejected, recalled or returned in accordance with Section 6.1 or 6.2
because of Patheon’s failure to perform the Manufacturing Services in accordance
with Specifications, cGMPs, and Applicable Laws.         Within [***] after the
end of each Year, Patheon will prepare an annual reconciliation of Active
Materials on the reconciliation report form set forth in Schedule I including
the calculation of the “Actual Annual Yield” or “AAY” for the Product at the
Manufacturing Site during the Year. AAY is the percentage of the Quantity
Dispensed that was converted to Products and is calculated as follows:

       
Quantity Converted during the Year
   x    100 %
 
   
Quantity Dispensed during the Year
     

      After Patheon has produced a minimum of [***] commercial production
batches of Product and has produced commercial production batches for at least
[***] at the Manufacturing Site (collectively, the “Target Yield Determination
Batches”), the Parties will mutually agree on the target yield for the Product
at the Manufacturing Site (each, a

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 8 -



--------------------------------------------------------------------------------



 



      “Target Yield”); The Target Yield will be revised annually to reflect the
actual manufacturing experience as agreed to by the parties.     (b)   Shortfall
Calculation. If the Actual Annual Yield falls more than five percent below the
respective Target Yield in a Year, then the shortfall for the Year (the
“Shortfall”) will be calculated as follows:         Shortfall = [(Target Yield –
[***]%) – AAY] * Active Materials Credit Value * Quantity Dispensed     (c)  
Credit for Shortfall. If there is a Shortfall for a Product in a Year, then
Patheon will credit Client’s account for the amount of the Shortfall not later
than [***] after the end of the Year.         Each credit under this
Section 2.2(c) will be summarized on the reconciliation report form set forth in
Schedule I. Upon expiration or termination of this Agreement, any remaining
credit owing under this Section 2.2 will be paid to Client. The Annual
Shortfall, if any, will be disclosed by Patheon on the reconciliation report
form.     (d)   Maximum Credit. Patheon’s liability for Active Materials
calculated in accordance with this Section 2.2 in a Year will not exceed, in the
aggregate, the Maximum Credit Value set forth in Schedule D.     (e)   Material
Breach. It will be not be considered a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield; provided however that if any year, Patheon’s liability for Active
Materials would exceed the Maximum Credit Value, then Client may terminate this
Agreement for material breach under Section 8.2(a).

ARTICLE 3
CLIENT’S OBLIGATIONS
3.1 Payment.
Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C. These prices may be subject to
adjustment under other parts of this Agreement. Client will also pay Patheon for
any Bill Back Items.
3.2 Active Materials.
          Client will at its sole cost and expense, deliver the Active Materials
to Patheon (in accordance with Section 2.1(f)) sufficient for Patheon to
manufacture the desired quantities of Product and to ship Product on the
Delivery Date. The Active Materials will be held by Patheon on behalf of Client
as set forth in this Agreement. Title to the Active Materials will at all times
remain the property of Client.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 9 -



--------------------------------------------------------------------------------



 



Patheon shall store and handle the Active Materials in accordance with
Specifications provided by the Client. Patheon will store the Active Materials
in accordance with cGMPs and industry standards in a manner reasonably
sufficient to prevent cross-contamination with Patheon’s other assets and marked
with the name of the manufacturer and a unique identification number. Within
[***] of opening the packaged Active Materials, Patheon shall notify Client in
writing of any physical damage, quantity discrepancies, or other defects of
which Patheon becomes aware relating to the Active Materials, and Patheon shall
comply with Client’s instructions regarding the disposition of any such
defective Active Materials. Any Active Materials received by Patheon will only
be used by Patheon to perform the Manufacturing Services.
ARTICLE 4
CONVERSION FEES AND COMPONENT COSTS
4.1 First Year Pricing.
          The tiered Price and annual stability Price for the Products for the
first Year are listed in Schedules B and C and are subject to the adjustments
set forth in Sections 4.2 and 4.3.
4.2 Price Adjustments — Subsequent Years’ Pricing.
          After the first Year of the Agreement, Patheon may adjust the Price
effective January 1st of each Year as follows:

  (a)   Manufacturing Costs. Patheon may adjust the Price for inflation, based
upon the preliminary number for any increase in the Producer Price Index
pcu325412325412 for Pharmaceutical Preparation Manufacturing (“PPI”) published
by the United States Department of Labor, Bureau of Labor Statistics in August
of the preceding Year compared to the final number for the same month of the
Year prior to that, unless the parties otherwise agree in writing.
Notwithstanding the foregoing, Patheon’s right to adjust the Price pursuant to
this Section 4.2(a) shall apply only to labor and overhead expenses incorporated
into the Price, and no other elements of the Price (including without limitation
the cost of Components, which are addressed exclusively in Section 4.2(b)) may
be adjusted pursuant to this Section 4.2(a). On or about [***] of each Year,
Patheon will give Client a statement setting forth the calculation for the
inflation adjustment to be applied in calculating the Price for the next Year.  
  (b)   Component Costs. If Patheon incurs an increase in Component costs during
the Year, it may increase the Price for the next Year to pass through the
additional Component costs.On or about [***] of each Year, Patheon will give
Client information about the increase in Component costs which will be applied
to the calculation of the Price for the next Year to reasonably demonstrate that
the Price increase is justified. Patheon will not be required to give
information to Client that is subject to obligations of confidentiality between
Patheon and its suppliers.     (c)   Pricing Basis. Client acknowledges that the
Price in any Year is quoted based upon the Minimum Run Quantity and the price
tiers specified in Schedule B. The Price is subject

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 10 -



--------------------------------------------------------------------------------



 



      to change if the specified Minimum Run Quantity changes or if the minimum
Annual Volume in the lowest tier is not ordered in a Year. For greater
certainty, if Patheon and Client agree that the Minimum Run Quantity will be
reduced or the minimum Annual Volume in the lowest tier will not be ordered in a
Year whether as a result of a decrease in estimated annual volume or otherwise
and, as a result of the reduction, Patheon demonstrates to Client that its costs
to perform the Manufacturing Services or to acquire the Materials for the
Product will increase on a per unit basis (including the amount of the
increase), then Patheon may increase the Price by an amount sufficient to absorb
the documented increased costs. On or about [***] of each Year, Patheon will
give Client a statement setting forth the information to be applied in
calculating those cost increases for the next Year. But Patheon will not be
required to give information to Client that is subject to obligations of
confidentiality between Patheon and its suppliers, if, after good faith efforts,
Patheon is unable to obtain permission from suppliers to provide supporting
documents to Client where Client is willing to be bound by the same obligations
as Patheon with respect to confidentiality. The provisions of this
Section 4.2(c) constitute the sole and exclusive remedy of Patheon, and the sole
and exclusive liability of Client, with respect to any failure to meet the
Annual Volume.     (d)   Process Improvement Efforts. Patheon continually works
to improve its processes to eliminate waste, improve cost efficiencies, deliver
product as promised and adhere to strict quality standards. Patheon believes in
the continuous improvement of its performance, which led Patheon to create the
Patheon Advantage program. Patheon Advantage incorporates Lean6Sigma to identify
opportunities and implement changes to maximize the efficiency of Patheon’s
processes. If any such improvement efforts result in quantifiable reductions in
costs in providing the Services contemplated under this Agreement Patheon shall
promptly notify Client of such reductions, and the Price hereunder shall be
reduced by [***]% of the cost reduction from and after the date of such notice.

             For all Price adjustments under this Section 4.2, Patheon will
deliver to Client on or about [***] of each Year a revised Schedule B to be
effective for the next Year. No Price increases will be made hereunder until
[***].
4.3 Price Adjustments — Current Year Pricing.
             During any Year of this Agreement, the Prices set out in Schedule B
will be adjusted as follows:

    Extraordinary Increases in Component Costs. If, at any time, market
conditions result in Patheon’s cost of Components being materially greater than
normal forecasted increases, then Patheon will be entitled to an adjustment to
the Price for any affected Product to compensate it for the increased Component
costs. Changes materially greater than normal forecasted increases will have
occurred if: (i) the cost of a Component increases by [***]% of the cost for
that Component upon which the most recent fee quote was based; or (ii) the
aggregate cost for all Components required to manufacture a Product increases by
[***]% of the total Component costs for the Product upon which the most recent
fee quote was based. If Component costs have been previously adjusted to reflect
an increase in the cost of one or more Components, the

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 11 -



--------------------------------------------------------------------------------



 



    adjustments set out in (i) and (ii) above will operate based on the last
cost adjustment for the Components.       For a Price adjustment under this
Section 4.3, Patheon will deliver to Client a revised Schedule B and budgetary
pricing information, adjusted Component costs or other documents reasonably
sufficient to demonstrate that a Price adjustment is justified. Patheon will
have no obligation to deliver any supporting documents that are subject to
obligations of confidentiality between Patheon and its suppliers, if, after good
faith efforts, Patheon is unable to obtain permission from suppliers to provide
supporting documents to Client where Client is willing to be bound by the same
obligations as Patheon with respect to confidentiality. The revised Price will
be effective for any Product delivered on or after the first day of the month
following Client’s receipt of the revised Schedule B.

4.4 Adjustments Due to Technical Changes.
          Amendments to the Specifications or the Quality Agreement requested by
Client will only be implemented following a technical and cost review by Patheon
and are subject to Client and Patheon reaching agreement on Price changes
required because of the amendment. Amendments to the Specifications, the Quality
Agreement, or the Manufacturing Site requested by Patheon will only be
implemented following the written approval of Client, the approval not to be
unreasonably withheld. If Client accepts a proposed Price change, the proposed
change in the Specifications will be implemented, and the Price change will
become effective, only for those orders of Products that are manufactured under
the revised Specifications. In addition, Client agrees to purchase, at Patheon’s
cost (including all costs incurred by Patheon for the purchase and handling of
the Inventory), all Inventory used under the “old” Specifications and purchased
or maintained by Patheon in order to fill Firm Orders or under Section 5.2, if
the Inventory can no longer be used under the revised Specifications. Open
purchase orders for Components no longer required under any revised
Specifications that were placed by Patheon with suppliers in order to fill Firm
Orders or under Section 5.2 will be cancelled where possible, and if the orders
may not be cancelled without penalty, will be assigned to and satisfied by
Client.
4.5 Multi-Country Packaging Requirements.
          If Client decides to have Patheon perform Manufacturing Services for
the Product for countries outside the Territory, then Client will inform Patheon
of the packaging requirements for each new country and Patheon will prepare a
quotation for consideration by Client of any additional Component costs and the
change over fees for the Product destined for each new country. The agreed
additional packaging requirements and related packaging costs and change over
fees will be set out in a written amendment to this Agreement.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE 5
ORDERS, SHIPMENT, INVOICING, PAYMENT
5.1 Orders and Forecasts.

  (a)   Validation and Initial Launch Batches. To support Client’s commercial
launch requirements, Patheon will complete, release and deliver Product in
accordance with Firm Orders submitted by Client prior to the Effective Date
(collectively referred to as the “First Firm Order”), which First Firm Order
includes the three validation batches of Product produced for Client by Patheon
in [***].     (b)   Rolling [***] Month Forecast. Prior to the date of this
Agreement, Client has given Patheon a non-binding [***] month forecast of the
volume of Product that Client expects to order on a monthly basis in the first
[***] months of commercial manufacture of the Product. This forecast will be
updated by Client on or before the 10th day of each month on a rolling forward
basis. Client will update the forecast forthwith if it determines that the
volumes estimated in the most recent forecast have changed by more than [***]%.
The most recent [***] month forecast will prevail.     (c)   Cancellation of
First Firm Order. Except with respect to the validation batches of Product
produced for Client in [***], Client may cancel any Batches from the First Firm
Order at no cost if notice of cancellation is received by Patheon [***] days or
more before the scheduled Delivery Date under the First Firm Order. Except with
respect to the validation batches of Product produced for Client in [***],
Client may cancel any Batches from the First Firm Order if notice of
cancellation is received by Patheon more than [***] days but fewer than [***]
days before the scheduled Delivery Date under the First Firm Order, but Client
will pay Patheon $[***] for each cancelled batch. The parties agree that this
payment will be considered liquidated damages for Patheon’s loss of
manufacturing capacity due to the Client’s cancellation of manufacturing and
will not be considered a penalty. If the First Firm Order is changed or adjusted
as described above then the initial rolling [***] month forecast will also be
adjusted as necessary.     (d)   Firm Orders Thereafter. On a rolling basis
during the term of this Agreement, on or before the 10th day of each month,
Client will issue an updated [***] month forecast. The first [***] months of
that updated forecast after the current month will be binding and will be
confirmed by a firm written order in the form of a purchase order or otherwise
(“Firm Order”) by Client to purchase and, when accepted by Patheon, for Patheon
to manufacture and deliver the agreed quantity of the Products on the date(s)
set forth in the Firm Order (the “Delivery Date”). Firm Orders will be submitted
to Patheon at least [***] days prior to the Delivery Date and will specify
Client’s Manufacturing Services purchase order number, quantities by Product
type, the Delivery Date and schedule, and any other elements necessary to ensure
the timely manufacture and shipment of the Products. The quantities of Products
ordered in a Firm Order will be firm and binding on Client and may not be
reduced by Client. But Client may adjust the Delivery Date by no more than [***]
months not more than [***] times per Year with written notice provided at least
[***] days prior to the scheduled Delivery Date.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 13 -



--------------------------------------------------------------------------------



 



  (e)   [***] Year Forecast. On or before the 10th day of June of each Year,
Client will give Patheon a written non-binding [***]-year forecast, broken down
by quarters for the [***] and [***] years of the forecast, of the volume of each
Product Client then anticipates will be required to be manufactured and
delivered to Client during the [***]-year period.     (f)   Acceptance of Firm
Order. Patheon will acknowledge its receipt of the Firm Order and the Delivery
Date for the Product ordered by sending a confirmation notice to Client within
ten Business Days of its receipt of the Firm Order. The Delivery Date may be
amended by agreement of the Parties or as set forth in Sections 2.1(f) or
5.1(d). Patheon will accept all Firm Orders submitted by Client up to [***]% of
the quantities specified in the most recent forecast submitted by Client with
respect to the applicable period.

5.2 Reliance by Patheon.
     (a) Client understands and acknowledges that Patheon will rely on the Firm
Orders and rolling forecasts submitted under Sections 5.1(a), (b), and (c) in
ordering the Components required to meet the Firm Orders. In addition, Client
understands that to ensure an orderly supply of the Components, Patheon may want
to purchase the Components in sufficient volumes to meet the production
requirements for Products during part or all of the forecasted periods referred
to in Section 5.1(a) or to meet the production requirements of any longer period
agreed to by Patheon and Client. Accordingly, Client authorizes Patheon to
purchase Components (excluding those Components to be provided by Client as set
forth herein) to satisfy the Manufacturing Services requirements for Products
for the first [***] months contemplated in the most recent forecast given by
Client under Section 5.1(a). Patheon may make other purchases of Components to
meet Manufacturing Services requirements for longer periods if agreed to in
writing by the parties. The Client will give Patheon written authorization to
order Components for any launch quantities of Product requested by Client which
will be considered as part of the Firm Order when accepted by Patheon. If
Components ordered by Patheon under Firm Orders or this Section 5.2 are not
included in finished Products manufactured for Client within [***] months after
the forecasted month for which the purchases have been made (or for a longer
period as the parties may agree) or if the Components have expired during the
period, then Client will pay to Patheon its costs therefor (including all costs
incurred by Patheon for the purchase and handling of the Components). But if
these Components are used in Products subsequently manufactured for Client or in
third party products manufactured by Patheon, Client will receive credit for any
costs of those Components previously paid to Patheon by Client.
     (b) If Client fails to take possession or arrange for the destruction of
Components within [***] months of purchase or, in the case of finished Product,
within [***] months of manufacture, Client will pay Patheon $[***] per pallet,
per month thereafter for storing the Components or finished Product. Storage
fees for Components or Product which contain controlled substances or require
refrigeration will be charged at $[***] per pallet per month. Storage fees are
subject to a one pallet minimum charge per month. Patheon may ship finished
Product held by it longer than [***] months to the Client at Client’s expense on
[***] days written notice to the Client.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 14 -



--------------------------------------------------------------------------------



 



5.3 Minimum Orders.
          Client may only order Manufacturing Services for batches of Products
in multiples of the Minimum Run Quantities as set out in Schedule B.
5.4 Shipments.
          Shipments of Products will be made EXW (INCOTERMS 2000) Patheon’s
shipping point unless otherwise mutually agreed. Risk of loss or of damage to
Products will remain with Patheon until Patheon loads the Products onto the
carrier’s vehicle for shipment at the shipping point at which time risk of loss
or damage will transfer to Client. Patheon will, in accordance with Client’s
instructions and as agent for Client, (i) arrange for shipping to be paid by
Client and (ii) at Client’s risk and expense, obtain any export licence or other
official authorization necessary to export the Products. Client will arrange for
insurance and will select the freight carrier used by Patheon to ship Products
and may monitor Patheon’s shipping and freight practices as they pertain to this
Agreement. Products will be transported in accordance with the Specifications.
5.5 On Time Delivery.

(a)   Without limiting Client’s rights under this Section 5.5, Patheon and the
Client understand that there may be uncertainties and necessary adjustments in
production schedules during the Initial Manufacturing Period. The parties agree
that they will work together closely to expedite deliveries and manage the
scheduling of the initial Product launch.   (b)   If, after the delivery and
release of the Validation and Initial Launch Batches and the Initial
Manufacturing Period, Patheon is unable to deliver the quantity of Product
ordered under a Firm Order on the Delivery Date due to an act or omission by
Patheon (a “Late Delivery”), Client will receive a credit from Patheon for the
Late Delivery that will be applied against the purchase price under the next
Firm Order. The credit will be [***]% of the Price of the quantities of Product
not delivered by Patheon under the Firm Order on the Delivery Date (i.e., Client
Credit = [Quantity Ordered in the Firm Order — Actual Delivery Quantities of
Product] * Price * [***] %). Patheon agrees that it will use all reasonable
commercial efforts to meet delivery deadlines.   (c)   A Late Delivery will not
be considered a material breach of this Agreement by Patheon for the purposes of
Section 8.2. If Patheon has [***] or more Late Deliveries in any calendar
quarter, the parties will meet as necessary to amicably resolve the reasons for
the Late Deliveries. If the parties are unable to resolve the matter within
[***] days after the end of the applicable calendar quarter or if the Late
Deliveries continue in the next calendar quarter, Client may exercise its right
to terminate this Agreement for cause pursuant to Section 8.2(a), without a
further opportunity to cure.   (d)   For clarity, a Late Delivery will not
include any delay in shipment of Product caused by events outside of Patheon’s
reasonable control, such as a Force Majeure Event, a delay in delivery of API or
Materials by Client, a delay in Product release approval from Client, inaccurate
Client forecasts, receipt of non-conforming API or Components supplied by
Client, or any market driven delays in deliveries from Client’s approved
vendors.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 15 -



--------------------------------------------------------------------------------



 



5.6 Invoices and Payment.
          Invoices will be sent by fax or email to the fax number or email
address given by Client to Patheon in writing. Invoices will be sent when the
Product is manufactured and released by Patheon to the Client. Patheon will also
submit to Client, with each shipment of Products, a duplicate copy of the
invoice covering the shipment. Patheon will also give Client an invoice covering
any Inventory or Components not included in finished Products which are to be
purchased by Client under Section 5.2 of this Agreement. Each invoice will, to
the extent applicable, identify Client’s Manufacturing Services purchase order
number, Product numbers, names and quantities, unit price, freight charges, and
the total amount to be paid by Client. Client will pay all invoices within 30
days of the date thereof. Interest on past due accounts will accrue at [***]%
per month which is equal to an annual rate of [***]%. The Late Delivery credits
set forth in this Section 5 are only available to Client if all outstanding
undisputed invoices have been paid in full or are within [***] days outstanding
from the invoice date when the Late Delivery arose.
ARTICLE 6
PRODUCT CLAIMS AND RECALLS
6.1 Product Claims.
     (a) Product Claims. Client has the right to reject any portion of any
shipment of Products that deviates from the Specifications, cGMPs, or Applicable
Laws, or is otherwise not compliant with FDA requirements, without invalidating
any remainder of the shipment. Client will inspect the Products manufactured by
Patheon upon receipt and will give Patheon written notice (a “Deficiency
Notice”) of all claims for Products that deviate from the Specifications, cGMPs,
or Applicable Laws within [***] days after Client’s receipt thereof (or, in the
case of any defects not reasonably susceptible to discovery upon receipt of the
Product, within [***] days after discovery by Client, but not after the
expiration date of the Product). Should Client fail to give Patheon the
Deficiency Notice within the applicable [***] day period, then the delivery will
be deemed to have been accepted by Client on the [***] day after delivery or
discovery, as applicable. Except as set out in Section 6.3, Patheon will have no
liability for any deviations for which it has not received notice within the
applicable [***] day period.
     (b) Determination of Deficiency. Upon receipt of a Deficiency Notice,
Patheon will have ten days to advise Client by notice in writing that it
disagrees with the contents of the Deficiency Notice. If Client and Patheon fail
to agree within ten days after Patheon’s notice to Client as to whether any
Products identified in the Deficiency Notice deviate from the Specifications,
cGMPs, or Applicable Laws, then the parties will mutually select an independent
laboratory to evaluate if the Products deviate from the Specifications, cGMPs,
or Applicable Laws. This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, Client may reject those Products in the manner contemplated
in this Section 6.1 and Patheon will be responsible for the cost of the
evaluation. If the evaluation does not so certify for any of the Products, then
Client will be deemed to have accepted delivery of the Products on the [***] day
after delivery (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, on the [***] day after discovery thereof
by Client, but not after the expiration date of the Product) and Client will be
responsible for the cost of the evaluation.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 16 -



--------------------------------------------------------------------------------



 



     (c) Shortages. Claims for shortages in the amount of Products shipped by
Patheon will be dealt with by reasonable agreement of the parties.
6.2 Product Recalls and Returns.
     (a) Records and Notice. Patheon and Client will each maintain records
necessary to permit a Recall of any Products delivered to Client or customers of
Client. Each party will promptly notify the other by telephone (to be confirmed
in writing) of any information which might affect the marketability, safety or
effectiveness of the Products or which might result in the Recall or seizure of
the Products. Upon receiving this notice or upon this discovery, each party will
stop making any further shipments of any Products in its possession or control
until a decision has been made whether a Recall or some other corrective action
is necessary. The decision to initiate a Recall or to take some other corrective
action, if any, will be made and implemented by Client. “Recall” will mean any
action (i) by Client to recover title to or possession of quantities of the
Products sold or shipped to third parties (including, without limitation, the
voluntary withdrawal of Products from the market); or (ii) by any regulatory
authorities to detain or destroy any of the Products. Recall will also include
any action by either Party to refrain from selling or shipping quantities of the
Products to third parties which would have been subject to a Recall if sold or
shipped.
     (b) Recalls. If (i) any governmental or regulatory authority issues a
directive, order or, following the issuance of a safety warning or alert about a
Product, a written request that any Product be Recalled, (ii) a court of
competent jurisdiction orders a Recall, or (iii) Client determines that any
Product should be Recalled or that a “Dear Doctor” letter is required relating
the restrictions on the use of any Product, Patheon will co-operate as
reasonably required by Client, having regard to all applicable laws and
regulations.
     (c) Product Returns. Client will have the responsibility for handling
customer returns of the Products. Patheon will give Client any assistance that
Client may reasonably require to handle the returns.
6.3 Patheon’s Responsibility for Defective and Recalled Products.
     (a) Defective Product. If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products. If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the amount paid against
other amounts due to Patheon hereunder; or (iii) replace the Products with
conforming Products without Client being liable for payment therefor under
Section 3.1, contingent upon the receipt from Client of all Active Materials
required for the manufacture of the replacement Products. For greater certainty,
Patheon’s responsibility for any loss of Active Materials in defective Product
will be captured and calculated in the Active Materials Yield under Section 2.2,
it being understood that in no event shall the foregoing be construed to limit
Patheon’s obligation to refund or offset the invoice price, if requested by
Client.
     (b) Recalled Product. If a Recall or return results from, or arises out of,
a failure by Patheon to perform the Manufacturing Services in accordance with
the Specifications, cGMPs, and Applicable Laws, Patheon will be responsible for
the documented out-of-pocket expenses of the Recall or return and will promptly,
at Client’s election, either: (i) refund the invoice price for the Recalled or
returned Products; (ii) offset the amount paid against other amounts due to
Patheon hereunder; or (iii) replace the Recalled or returned Products with new
Products, contingent upon the receipt from Client of all Active Materials

- 17 -



--------------------------------------------------------------------------------



 



required for the manufacture of the replacement Products. For greater certainty,
Patheon’s responsibility for any loss of Active Materials in Recalled Product
will be captured and calculated in the Active Materials Yield under Section 2.2.
In all other circumstances, Recalls, returns, or other corrective actions will
be made at Client’s cost and expense.
     (c) Except as set forth in Sections 6.3(a) and (b) above and in
Section 10.3 below, Patheon will not be liable to Client nor have any
responsibility to Client for any deficiencies in, or other liabilities
associated with, any Product manufactured by it, (collectively, “Product
Claims”). For greater certainty, Patheon will have no obligation for any Product
Claims to the extent the Product Claim (i) is caused by deficiencies in the
Specifications, the safety, efficacy, or marketability of the Products or any
distribution thereof, (ii) results from a defect in a Component that is not
reasonably discoverable by Patheon using the test methods set forth in the
Specifications, (iii) results from a defect in the Active Materials or
Components supplied by Client that is not reasonably discoverable by Patheon
using the test methods set forth in the Specifications, (iv) is caused by
actions of third parties occurring after the Product is shipped by Patheon under
Section 5.4, (v) is due to packaging design or labelling defects or omissions
for which Patheon has no responsibility, (vi) is due to any unascertainable
reason despite Patheon having performed the Manufacturing Services in accordance
with the Specifications, cGMP’s, and Applicable Laws, or (vii) is due to any
other breach by Client of its obligations under this Agreement.
6.4 Disposition of Defective or Recalled Products.
          Client will not dispose of any damaged, defective, returned, or
Recalled Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so. Alternatively, Patheon may
instruct Client to return the Products to Patheon. Patheon will bear the cost of
disposition for any damaged, defective, returned or Recalled Products for which
it bears responsibility under Section 6.3. In all other circumstances, Client
will bear the cost of disposition, including all applicable fees for
Manufacturing Services, for any damaged, defective, returned, or Recalled
Products.
6.5 Healthcare Provider or Patient Questions and Complaints.
          Client will have the sole responsibility for responding to questions
and complaints from its customers. Questions or complaints received by Patheon
from Client’s customers, healthcare providers or patients will be promptly
referred to Client. If the question or complaint received by Patheon relates to
an adverse drug experience (as defined in 21 C.F.R. §314.80(a)), Patheon shall
notify Client immediately within one Business Day. Patheon will co-operate as
reasonably required to allow Client to determine the cause of and resolve any
questions and complaints. This assistance will include follow-up investigations,
including testing. In addition, Patheon will give Client all mutually agreed
upon information that will enable Client to respond properly to questions or
complaints about the Products as set forth in the Quality Agreement. Unless it
is determined that the cause of the complaint resulted from a failure by Patheon
to perform the Manufacturing Services in accordance with the Specifications,
cGMPs, Applicable Laws, and the terms and conditions of this Agreement, all
costs incurred under this Section 6.5 will be borne by Client.
6.6 Sole Remedy.
          Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, the remedies described in this
Article 6 will be Client’s sole remedy for any failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws.

- 18 -



--------------------------------------------------------------------------------



 



ARTICLE 7
CO-OPERATION
7.1 Quarterly Review.
          Each party will forthwith upon execution of this Agreement appoint one
of its employees to be a relationship manager responsible for liaison between
the parties. The relationship managers will meet not less than quarterly, either
in person or (at the option of Client) by video or conference call, to review
the current status of the business relationship and manage any issues that have
arisen.
7.2 Governmental Agencies.
          Subject to Sections 7.6 and 7.8, each party may communicate with any
governmental agency, including but not limited to governmental agencies
responsible for granting regulatory approval for the Products, regarding the
Products if, in the opinion of that party’s counsel, the communication is
necessary to comply with the terms of this Agreement or the requirements of any
law, governmental order or regulation. Subject to Sections 7.6 and 7.8, Patheon
will use commercially reasonable efforts to notify and consult with Client
before Patheon communicates with any such governmental agency, unless legally
prohibited from doing so. Unless, in the reasonable opinion of its counsel,
there is a legal prohibition against doing so, a party will permit the other
party to accompany and take part in any meetings or communications with the
agency with respect to Product, and to receive copies of all communications from
the agency.
7.3 Records and Accounting by Patheon.
          Patheon will keep records of the manufacture, testing, and shipping of
the Products, and retain samples of the Products as are necessary to comply with
Applicable Laws or for longer periods as agreed upon by the Parties, as well as
to assist with resolving Product complaints and other similar investigations.
Copies of the records and samples will be retained for a period of one year
following the date of Product expiry, or longer if required by Applicable Laws
or otherwise agreed upon by the Parties, at which time Client will be contacted
concerning the delivery and destruction of the documents and/or samples of
Products. Client is responsible for retaining samples of the Products necessary
to comply with the legal/regulatory requirements applicable to Client.
          Patheon will provide Client with relevant documentation relating to
registration and validation batches, and any other information related thereto
as may be reasonably requested by Client.
7.4 Inspection.
          Client may inspect Patheon reports and records relating to this
Agreement during normal business hours and with reasonable advance notice, but a
Patheon representative must be present during the inspection.
7.5 Access.
          Patheon will give Client reasonable access at mutually agreeable times
to the areas of the Manufacturing Site in which the Products are manufactured,
stored, handled, or shipped to permit Client to verify that the Manufacturing
Services are being performed in accordance with the Specifications, cGMPs,
Applicable Laws and the terms and conditions of this Agreement. But, with the

- 19 -



--------------------------------------------------------------------------------



 



exception of “for-cause” audits, Client will be limited each Year to one
cGMP-type audit, lasting no more than two days, and involving no more than two
auditors. Client may request additional cGMP-type audits, additional audit days,
or the participation of additional auditors subject to payment to Patheon of a
fee of $[***] for each additional audit day and $[***] per audit day for each
additional auditor. The right of access set forth in this Section 7.5 will not
include a right to access or inspect Patheon’s financial records.

7.6   Notification of Regulatory Inspections, Product Seizures, and Other
Governmental Actions or Requests.

          Patheon will notify Client as soon as practically possible, but no
later than [***] after receiving any notice of, or the commencement of, any
governmental agency inspection specifically relating to the Product, any seizure
of the Product, or any other governmental action or communication specifically
relating to the Product or that could affect Patheon’s ability to provide
Manufacturing Services under this Agreement or Client’s ability to market,
distribute or sell the Product, including but not limited to the receipt of any
Establishment Inspection Report (EIR), Form FDA 483, correspondence relating to
follow-up action to an inspection or warning letter or any other significant
regulatory action or communication that could affect the regulatory status of
the Products. Patheon will provide to the Client a complete copy of all relevant
written materials regarding any governmental agency notice, action, or
communication specifically relating to the Product or that could affect
Patheon’s ability to perform the Manufacturing Services under this Agreement or
Client’s ability to market, distribute or sell the Product. Some information may
be redacted in cases in which Patheon is required by obligations of
confidentiality to third parties to delete other company or product names or
processes. The Client has the right to advise Patheon and to participate in any
Patheon response to a regulatory communication insofar as it specifically
relates to the Product. The Client’s prior consent is required before Patheon
responds to any regulatory communication that is specifically related to the
Product or that may impact Patheon’s ability to perform the Manufacturing
Services under this Agreement.
7.7 Reports.
          Patheon will supply on an annual basis all Product data in its
control, including release test results, complaint test results, and all
investigations (in manufacturing, testing, and storage), that Client reasonably
requires in order to complete any filing under any applicable regulatory regime,
including any Annual Report that Client is required to file with the FDA. At the
Client’s request, Patheon will provide a copy of the Annual Product Review
Report to the Client at no additional cost. Any additional report requested by
Client beyond the scope of cGMPs and customary FDA requirements will be subject
to an additional fee to be agreed upon between Patheon and the Client.
7.8 FDA Filings.
     (a) Regulatory Authority. Client will have the sole responsibility for
filing all documents with all Regulatory Authorities and taking any other
actions that may be required for the receipt and/or maintenance of Regulatory
Authority approval for the commercial manufacture of the Products. Patheon will
assist Client, to the extent consistent with Patheon’s obligations under this
Agreement or as may reasonably be required, to obtain and maintain Regulatory
Authority approval for the commercial manufacture of all Products as quickly as
reasonably possible.
     (b) Verification of Data. At least [***] days prior to filing any documents
with any Regulatory Authority that incorporate data generated by Patheon, Client
will give Patheon a copy of the documents incorporating this data to give
Patheon the opportunity to verify the accuracy and regulatory validity of those
documents as they relate to Patheon generated data.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 20 -



--------------------------------------------------------------------------------



 



     (c) Verification of CMC. At least [***] days prior to filing with any
Regulatory Authority any documentation which is or is equivalent to the FDA’s
Chemistry and Manufacturing Controls (“CMC”) related to any Marketing
Authorization, such as a New Drug Application or Abbreviated New Drug
Application, Client will give Patheon a copy of the CMC as well as all
supporting documents which have been relied upon to prepare the CMC. This
disclosure will permit Patheon to verify that the CMC accurately describes the
work that Patheon has performed and the manufacturing processes that Patheon
will perform under this Agreement. Client will give Patheon copies of all FDA
filings at the time of submission which contain CMC information regarding the
Product.
     (d) Deficiencies. If, in Patheon’s sole discretion, acting reasonably,
Patheon determines that any of the information given by Client under clauses
(b) and (c) above is inaccurate or deficient in any manner whatsoever (the
“Deficiencies”), Patheon will notify Client in writing of the Deficiencies
within [***] Business Days of Patheon becoming aware of the Deficiencies. The
parties will work together to have the Deficiencies resolved prior to any
pre-approval inspection.
     (e) Client Responsibility. For clarity, the parties agree that in reviewing
the documents referred to in clause (b) above, Patheon’s role will be limited to
verifying the accuracy of the description of the work undertaken or to be
undertaken by Patheon. Subject to the foregoing, Patheon will not assume any
responsibility for the accuracy of any application for receipt of an approval by
a regulatory authority. The Client is solely responsibility for the preparation
and filing of the application for approval by the regulatory authorities and any
relevant costs will be borne by the Client.
     (f) Inspection by Regulatory Authorities. If Client does not give Patheon
the documents requested under clause (b) above within the time specified and if
Patheon reasonably believes that Patheon’s standing with a regulatory authority
may be jeopardized, Patheon may, in its sole discretion, delay or postpone any
inspection by the regulatory authority until Patheon has reviewed the requested
documents and is satisfied with their contents.
ARTICLE 8
TERM AND TERMINATION
8.1 Initial Term.
          This Agreement will become effective as of the Effective Date and will
continue until December 31, 2016 (the “Initial Term”), unless terminated earlier
by one of the parties in accordance herewith. This Agreement will automatically
continue after the Initial Term for successive terms of two years each unless
either party gives written notice to the other party of its intention to
terminate this Agreement at least 18 months prior to the end of the then current
term.
8.2 Termination for Cause.
          (a) Either party at its sole option may terminate this Agreement upon
written notice where the other party has failed to remedy a material breach of
any of its representations, warranties, or other
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 21 -



--------------------------------------------------------------------------------



 



obligations under this Agreement within 60 days following receipt of a written
notice (the “Remediation Period”) of the breach that expressly states that it is
a notice under this Section 8.2(a) (a “Breach Notice”). The aggrieved party’s
right to terminate this Agreement under this Section 8.2(a) may only be
exercised for a period of 60 days following the expiry of the Remediation Period
(where the breach has not been remedied) and if the termination right is not
exercised during this period then the aggrieved party will be deemed to have
waived the breach of the representation, warranty, or obligation described in
the Breach Notice.
     (b) Either party at its sole option may immediately terminate this
Agreement upon written notice, but without prior advance notice, to the other
party if: (i) the other party is declared insolvent or bankrupt by a court of
competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in any
court of competent jurisdiction by the other party; or (iii) this Agreement is
assigned by the other party for the benefit of creditors.
     (c) Client may terminate this Agreement as to any Product upon 30 days’
prior written notice if any Authority takes any action, or raises any objection,
that prevents Client from importing, exporting, purchasing, or selling the
Product. But if this occurs, Client will still fulfill all of its obligations
under Section 8.4 below.
     (d) If Patheon terminates this Agreement under this Section 8.2, Patheon
will give Client reasonably sufficient time to contract with a third party
manufacturer and to obtain approval from the relevant regulatory agency for the
third party manufacturer to manufacture the Product.
8.3 Product Discontinuation.
          Client will give at least [***] months’ advance notice if it intends
to no longer order Manufacturing Services for a Product due to this Product’s
discontinuance in the market.
8.4 Obligations on Termination.
          If this Agreement is completed, expires, or is terminated in whole or
in part for any reason, then:

  (a)   Client will take delivery of and pay for all undelivered Products that
are manufactured and/or packaged under a Firm Order and comply with their
Specifications, at the price in effect at the time the Firm Order was placed;  
  (b)   Client will purchase, at Patheon’s cost (including all costs incurred by
Patheon for the purchase and handling of the Inventory), the Inventory
applicable to the Products which was purchased, produced or maintained by
Patheon in contemplation of filling Firm Orders or in accordance with
Section 5.2 prior to notice of termination being given, provided that such
Inventory complies with and is maintained in accordance with its Specifications;
    (c)   Client will satisfy the purchase price payable under Patheon’s orders
with suppliers of Components, if the orders were made by Patheon in reliance on
Firm Orders or in

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 22 -



--------------------------------------------------------------------------------



 



      accordance with Section 5.2, and the Components comply with and are
maintained in accordance with their specifications;     (d)   Patheon will
return to Client or Client’s designee, as noted by Client in writing, all unused
Active Materials (with shipping and related expenses, if any, to be borne by
Client); and     (e)   Client acknowledges that no competitor of Patheon will be
permitted access to the Manufacturing Site.     (f)   Client will make
commercially reasonable efforts, at its own expense, to remove from Patheon
site(s), within [***] Business Days, all of Client’s Components, Inventory and
Materials (whether current or obsolete), supplies, undelivered Product,
chattels, equipment or other moveable property owned by Client, related to the
Agreement and located at a Patheon site or that is otherwise under Patheon’s
care and control (“Client Property”). If Client fails to remove the Client
Property within [***] Business Days following the completion, termination, or
expiration of the Agreement Client will pay Patheon $[***] per pallet, per
month, one pallet minimum ($[***] per pallet, per month, one pallet minimum, for
any of the Client Property that contains controlled substances or requires
refrigeration) thereafter for storing the Client Property and will assume any
third party storage charges invoiced to Patheon regarding the Client Property.
Patheon will invoice Client for the storage charges as set forth in Section 5.6
of this Agreement.

Any termination or expiration of this Agreement will not affect any outstanding
obligations or payments due hereunder prior to the termination or expiration,
nor will it prejudice any other remedies that the parties may have under this
Agreement. For greater certainty, termination of this Agreement for any reason
will not affect the obligations and responsibilities of the parties under
Articles 10 and 11 and Sections 5.4, 5.6, 8.4, 13.1, 13.2, 13.3, and 13.15, all
of which survive any termination.
ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS
9.1 Authority.
          Each party covenants, represents, and warrants that it has the full
right and authority to enter into this Agreement, and that it is not aware of
any impediment that would inhibit its ability to perform its obligations
hereunder.
9.2 Client Warranties.
          Client covenants, represents, and warrants that:
     (a) Non-Infringement.

  (i)   Client may lawfully disclose the Specifications to Patheon;

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 23 -



--------------------------------------------------------------------------------



 



  (ii)   any Client Intellectual Property, (excluding Client Intellectual
Property arising under Section 13.1(b)) used by Patheon in performing the
Manufacturing Services according to the Specifications (A) is Client’s or its
Affiliate’s or licensors’ property, and (B) may be lawfully used as directed by
Client;, and (C) does not infringe and will not infringe any Third party Rights.
    (iii)   the Client Intellectual Property is sufficient to enable the
performance of the Manufacturing Services by Patheon for any Product under this
Agreement or the use or other disposition of any Product by Patheon as may be
required to perform its obligations under this Agreement and does not infringe
and will not infringe any Third Party Rights;     (iv)   To the knowledge of
Client there are no actions or other legal proceedings, concerning the
infringement of Third Party Rights related to any of the Specifications, or any
of the Active Materials and the Components, or the sale, use, or other
disposition of any Product made in accordance with the Specifications;

  (b)   Quality and Compliance.

  (i)   the Specifications for all Products conform to all applicable cGMPs and
Applicable Laws;     (ii)   the Products, if labelled and manufactured in
accordance with the Specifications and in compliance with applicable cGMPs and
Applicable Laws (i) may be lawfully sold and distributed in every jurisdiction
in which Client markets the Products, and (ii) will be fit for the purpose
intended;     (iii)   on the date of shipment, the API will conform to the
specifications for the API that Client has given to Patheon and that the API
will be adequately contained, packaged, and labelled and will conform to the
affirmations of fact on the container.

9.3 Patheon Warranties.

      Patheon covenants, represents, and warrants that:     (a)   it will
perform the Manufacturing Services in accordance with the Specifications, cGMPs,
and Applicable Laws;     (b)   any Patheon Intellectual Property used by Patheon
to perform the Manufacturing Services (i) is Patheon’s or its Affiliate’s
unencumbered property, and (ii) may be lawfully used by Patheon; and     (c)  
subject to the warranties of Client in Section 9.2, the performance by Patheon
of the Manufacturing Services does not infringe and will not infringe any Third
Party Rights.

- 24 -



--------------------------------------------------------------------------------



 



9.4 Debarred Persons.
          Patheon covenants that it will not in the performance of its
obligations under this Agreement use the services of any person debarred or
suspended under 21 U.S.C. §335(a) or (b). Patheon represents that it does not
currently have, and covenants that it will not hire, as an officer or an
employee any person who has been debarred or who has engaged in any acts that
may result in debarment under the Federal Food, Drug, and Cosmetic Act (United
States).
9.5 Permits.
          Client will be solely responsible for obtaining or maintaining, on a
timely basis, any permits or other regulatory approvals for the Products or the
Specifications, including, without limitation, all marketing and post-marketing
approvals.
          Patheon will maintain at all relevant times all governmental permits,
licenses, approval, and authorities required to enable it to lawfully and
properly perform the Manufacturing Services.
9.6 No Warranty.
          PATHEON MAKES NO WARRANTY OF ANY KIND, EITHER EXPRESSED OR IMPLIED, BY
FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. PATHEON
MAKES NO WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR WARRANTY OF
MERCHANTABILITY FOR THE PRODUCTS.
ARTICLE 10
REMEDIES AND INDEMNITIES
10.1 Consequential Damages.
          Under no circumstances whatsoever will either party be liable to the
other in contract, tort, negligence, breach of statutory duty, or otherwise for
(i) any (direct or indirect) loss of profits, of production, of anticipated
savings, of business, or goodwill or (ii) for any other liability, damage,
costs, or expense of any kind incurred by the other party of an indirect or
consequential nature, regardless of any notice of the possibility of these
damages, except with respect to a party’s breach of the Confidentiality
Agreement or misappropriation or infringement of the other party’s Intellectual
Property, or claims for which a party is entitled to indemnity pursuant to this
Agreement.
10.2 Limitation of Liability.
     (a) Active Materials. Except as expressly set forth in Section 2.2, under
no circumstances will Patheon be financially responsible to Client for any loss
or damage to the Active Materials. Patheon’s maximum financial responsibility to
Client for any loss or damage to the Active Materials will not exceed the
Maximum Credit Value set forth in Schedule D.
     (b) Maximum Liability. Patheon’s maximum liability to Client under this
Agreement for any reason whatsoever, including, without limitation, any
liability arising under Article 6 or resulting from any and all breaches of its
representations, warranties, or any other obligations under this Agreement (but
excluding Patheon’s indemnity obligations under Section 10.3 or claims based on
a breach of the

- 25 -



--------------------------------------------------------------------------------



 



Confidentiality Agreement or misappropriation or infringement of the Client’s
Intellectual Property) will not exceed the greater of $[***] or [***]% of
revenues up to a maximum amount of $[***] in the aggregate.
10.3 Patheon.
          Patheon agrees to defend, indemnify, and hold Client, its officers,
employees, and agents harmless against any and all losses, damages, costs,
claims, demands, judgments and liability to, from and in favour of third parties
(other than Affiliates) resulting from, or relating to any claim of personal
injury or property damage to the extent that the injury or damage is the result
of a failure by Patheon to perform the Manufacturing Services in accordance with
the Specifications, cGMPs, and Applicable Laws except to the extent that the
losses, damages, costs, claims, demands, judgments, and liability are due to the
negligence or wrongful act(s) of Client, its officers, employees, agents, or
Affiliates.
          If a claim occurs, Client will: (a) promptly notify Patheon of the
claim; (b) use commercially reasonable efforts to mitigate the effects of the
claim; (c) reasonably cooperate with Patheon in the defense of the claim; and
(d) permit Patheon to control the defense and settlement of the claim, all at
Patheon’s cost and expense.
10.4 Client.
          Client agrees to defend, indemnify, and hold Patheon, its officers,
employees, and agents harmless against any and all losses, damages, costs,
claims, demands, judgments and liability to, from and in favour of third parties
(other than Affiliates) resulting from, or relating to any claim of infringement
or alleged infringement of any Third Party Rights in the Products, or any
portion thereof, or any claim of personal injury or property damage to the
extent that the injury or damage is the result of a breach of this Agreement by
Client, including, without limitation, any representation or warranty contained
herein, except to the extent that the losses, damages, costs, claims, demands,
judgments, and liability are due to the negligence or wrongful act(s) of
Patheon, its officers, employees, or agents.
          If a claim occurs, Patheon will: (a) promptly notify Client of the
claim; (b) use commercially reasonable efforts to mitigate the effects of the
claim; (c) reasonably cooperate with Client in the defense of the claim; and
(d) permit Client to control the defense and settlement of the claim, all at
Client’s cost and expense.
10.5 Reasonable Allocation of Risk.
          This Agreement (including, without limitation, this Article 10) is
reasonable and creates a reasonable allocation of risk for the relative profits
the parties each expect to derive from the Products. Patheon assumes only a
limited degree of risk arising from the manufacture, distribution, and use of
the Products because Client has developed and holds the marketing approval for
the Products, Client requires Patheon to manufacture and label the Products
strictly in accordance with the Specifications, and Client, not Patheon, is best
positioned to inform and advise potential users about the circumstances and
manner of use of the Products.
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 26 -



--------------------------------------------------------------------------------



 



ARTICLE 11
CONFIDENTIALITY
11.1 Confidentiality.
          The Confidentiality Agreement will apply to all confidential
information disclosed by the parties under this Agreement. If the
Confidentiality Agreement expires or is terminated prior to the expiration or
termination of this Agreement, the terms of the Confidentiality Agreement will
continue to govern the parties’ obligations of confidentiality for any
confidential or proprietary information disclosed by the parties hereunder, for
the term of this Agreement, as though the Confidentiality Agreement remained in
full force and effect.
ARTICLE 12
DISPUTE RESOLUTION
12.1 Commercial Disputes.
          If any dispute arises out of this Agreement (other than a dispute
under Section 6.1(b) or a Technical Dispute, as defined herein), the parties
will first try to resolve it amicably. In that regard, any party may send a
notice of dispute to the other, and each party will appoint, within ten Business
Days from receipt of the notice of dispute, a single representative having full
power and authority to solve the dispute. The representatives will meet as
necessary in order to resolve the dispute. If the representatives fail to
resolve the matter within one month from their appointment, or if a party fails
to appoint a representative within the ten Business Day period set forth above,
the dispute will immediately be referred to the Chief Operating Officer (or
another officer as he/she may designate) of each party who will meet and discuss
as necessary to try to resolve the dispute amicably. Should the parties fail to
reach a resolution under this Section 12.1, the dispute will be referred to
arbitration in accordance with Section 13.17.
12.2 Technical Dispute Resolution.
          If a dispute arises (other than disputes under Sections 6.1(b) or
12.1) between the parties that is exclusively related to technical aspects of
the manufacturing, packaging, labelling, quality control testing, handling,
storage, or other activities under this Agreement (a “Technical Dispute”), the
parties will make all reasonable efforts to resolve the dispute by amicable
negotiations. In that regard, senior representatives of each party will, as soon
as practicable and in any event no later than [***] Business Days after a
written request from either party to the other, meet in good faith to resolve
any Technical Dispute. If, despite this meeting, the parties are unable to
resolve a Technical Dispute within a reasonable time, and in any event within
[***] Business Days of the written request, the Technical Dispute will, at the
request of either party, be referred for determination to an expert in
accordance with Schedule E. If the parties cannot agree that a dispute is a
Technical Dispute, Section 12.1 will prevail. For greater certainty, the parties
agree that the release of the Products for sale or distribution under the
applicable marketing approval for the Products will not by itself indicate
compliance by Patheon with its obligations for the Manufacturing Services and
further that nothing in this Agreement (including Schedule E) will
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 27 -



--------------------------------------------------------------------------------



 



remove or limit the authority of the relevant qualified person (as specified by
the Quality Agreement) to determine whether the Products are to be released for
sale or distribution.
ARTICLE 13
MISCELLANEOUS
13.1 Inventions.
     (a) For the term of this Agreement, Client hereby grants to Patheon a
non-exclusive, paid-up, royalty-free, non-transferable license of Client’s
Intellectual Property which Patheon must use in order to perform the
Manufacturing Services.
     (b) All Intellectual Property generated or derived by Patheon while
performing the Manufacturing Services, to the extent it is specific to the
development, manufacture, use, and sale of Client’s Product that is the subject
of the Manufacturing Services, will be the exclusive property of Client or its
licensors. Patheon hereby assigns to Client all right, title and interest of
Patheon in and to all Client Intellectual Property generated or derived by
Patheon while performing the Manufacturing Services.
     (c) All Patheon Intellectual Property will be the exclusive property of
Patheon. Patheon hereby grants to Client a perpetual, irrevocable,
non-exclusive, paid-up, royalty-free, transferable license to use the Patheon
Intellectual Property used by Patheon to perform the Manufacturing Services to
enable Client to manufacture the Product(s).
     (d) Each party will be solely responsible for the costs of filing,
prosecution, and maintenance of patents and patent applications on its own
Inventions.
     (e) Either party will give the other party written notice, as promptly as
practicable, of all Inventions which can reasonably be deemed to constitute
improvements or other modifications of the Products or processes or technology
owned or otherwise controlled by the party.
13.2 Intellectual Property.
          Subject to Section 13.1, all Client Intellectual Property will be
owned by Client and all Patheon Intellectual Property will be owned by Patheon.
Neither party has, nor will it acquire, any interest in any of the other party’s
Intellectual Property unless otherwise expressly agreed to in writing. Neither
party will use any Intellectual Property of the other party, except as
specifically authorized by the other party or as required for the performance of
its obligations under this Agreement.
13.3 Insurance.
          Each party will maintain commercial general liability insurance,
including blanket contractual liability insurance covering the obligations of
that party under this Agreement through the term of this Agreement and for a
period of three years thereafter. This insurance will have policy limits of not
less than (i) $[***] for each occurrence for personal injury or property damage
liability; and (ii) $[***] in the aggregate per annum for product and completed
operations liability. If requested each party will give the other a certificate
of insurance evidencing the above and showing the name of the issuing company,
the policy number, the effective date, the expiration date, and the limits of
liability. The insurance certificate
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 28 -



--------------------------------------------------------------------------------



 



will further provide for a minimum of [***] days’ written notice to the insured
of a cancellation of, or material change in, the insurance. If a party is unable
to maintain the insurance policies required under this Agreement through no
fault of its own, then the party will forthwith notify the other party in
writing and the parties will in good faith negotiate appropriate amendments to
the insurance provision of this Agreement in order to provide adequate
assurances.
13.4 Independent Contractors.
          The parties are independent contractors and this Agreement will not be
construed to create between Patheon and Client any other relationship such as,
by way of example only, that of employer-employee, principal agent,
joint-venturer, co-partners, or any similar relationship, the existence of which
is expressly denied by the parties.
13.5 No Waiver.
     Either party’s failure to require the other party to comply with any
provision of this Agreement will not be deemed a waiver of the provision or any
other provision of this Agreement, with the exception of Sections 6.1 and 8.2.
13.6 Assignment.

  (a)   Patheon may not assign this Agreement or any of its rights or
obligations hereunder without the written consent of Client, this consent not to
be unreasonably withheld. But Patheon may arrange for subcontractors to perform
specific testing services arising under this Agreement without the consent of
Client.     (b)   Client may assign this Agreement or any of its rights or
obligations hereunder without approval from Patheon. But Client will give
Patheon prior written notice of any assignment, any assignee will covenant in
writing with Patheon to be bound by the terms of this Agreement. Any partial
assignment will be subject to Patheon’s cost review of the assigned Products and
Patheon may terminate this Agreement or any assigned part thereof, on 12 months’
prior written notice to Client and the assignee if good faith discussions do not
lead to agreement on amended Manufacturing Service fees within a reasonable
time.     (c)   Despite the foregoing provisions of this Section 13.6, either
party may assign this Agreement to any of its Affiliates or to a successor to or
purchaser of all or substantially all of its business, but the assignee must
execute an agreement with the non-assigning party whereby it agrees to be bound
hereunder.

13.7 Force Majeure.
          Neither party will be liable for the failure to perform its
obligations under this Agreement if the failure is caused by an event beyond
that party’s reasonable control, including, but not limited to, strikes or other
labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, defective equipment, lack of or inability to obtain
fuel, power or components, or compliance with any order or regulation of any
 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

- 29 -



--------------------------------------------------------------------------------



 



government entity acting within colour of right (a “Force Majeure Event”). A
party claiming a right to excused performance under this Section 13.7 will
immediately notify the other party in writing of the extent of its inability to
perform, which notice will specify the event beyond its reasonable control that
prevents the performance. Neither party will be entitled to rely on a Force
Majeure Event to relieve it from an obligation to pay money (including any
interest for delayed payment) which would otherwise be due and payable under
this Agreement.
13.8 Additional Product.
          Additional products may be added to this Agreement and the additional
products will be governed by the general conditions hereof with any special
terms (including, without limitation, price) governed by amendments to Schedules
A, B, and C as applicable.
13.9 Notices.
          Any notice, approval, instruction or other written communication
required or permitted hereunder will be sufficient if made or given to the other
party by personal delivery, by telecopy, facsimile communication, or confirmed
receipt email or by sending the same by first class mail, postage prepaid to the
respective addresses, telecopy or facsimile numbers or electronic mail addresses
set forth below:
If to Client:
Charles B. Sutphin
S2 Therapeutics, Inc.
302 Rosedale Lane
Bristol, TN 37620
Telecopier No.: 276-928-1220
Email address: pat.sutphin@niftus.net
With a copy to:
Hogan Lovells US LLP
Park Place II
7930 Jones Branch Drive, Ninth Floor
McLean, VA 22102
Attention: Cullen Taylor
Telecopier No.: 703-610-6200
E-mail address: cullen.taylor@hoganlovells.com

- 30 -



--------------------------------------------------------------------------------



 



If to Patheon:
Patheon Pharmaceuticals Inc.
2110 East Galbraith Road
Cincinnati, OH 45237-1625
Attention: Director of Legal Services
Telecopier No.: 513-948-6927
Email address: [Frank.McCune@patheon.com]
With a copy to:
Patheon Inc.
4721 Emperor Boulevard
Research Triangle Park,
NC 27703
Attention: General Counsel
Telecopier No.: 919-474-2269
Email address: [Doaa.Fathallah@patheon.com]
or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this
Section 13.9. Notices or written communications made or given by personal
delivery, telecopy, facsimile, or electronic mail will be deemed to have been
sufficiently made or given when sent (receipt acknowledged), or if mailed, five
days after being deposited in the United States, Canada, or European Union mail,
postage prepaid or upon receipt, whichever is sooner.
13.10 Severability.
          If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal, or unenforceable in any respect,
that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions hereof, because each provision is
separate, severable, and distinct.
13.11 Entire Agreement.
          This Agreement, together with the Quality Agreement and the
Confidentiality Agreement, constitutes the full, complete, final and integrated
agreement between the parties relating to the subject matter hereof and
supersedes all previous written or oral negotiations, commitments, agreements,
transactions, or understandings concerning the subject matter hereof. Any
modification, amendment, or supplement to this Agreement must be in writing and
signed by authorized representatives of both parties. In case of conflict, the
prevailing order of documents will be this Agreement, the Quality Agreement, and
the Confidentiality Agreement.
13.12 Other Terms.
          No terms, provisions or conditions of any purchase order or other
business form or written authorization used by Client or Patheon will have any
effect on the rights, duties, or obligations of the parties under or otherwise
modify this Agreement, regardless of any failure of Client or Patheon to object
to the terms, provisions, or conditions unless the document specifically refers
to this Agreement and is signed by both parties.

- 31 -



--------------------------------------------------------------------------------



 



13.13 No Third Party Benefit or Right.
          For greater certainty, nothing in this Agreement will confer or be
construed as conferring on any third party any benefit or the right to enforce
any express or implied term of this Agreement.
13.14 Execution in Counterparts.
          This Agreement may be executed in two or more counterparts, by
original or facsimile signature, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.
13.15 Use of Client Name.
          Patheon will not make any use of Client’s name, trademarks or logo or
any variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably withheld.
Despite this, Client agrees that Patheon may include Client’s name and logo in
customer lists or related marketing and promotional material for the purpose of
identifying users of Patheon’s Manufacturing Services.
13.16 Governing Law.
          This Agreement will be construed and enforced in accordance with the
laws of the State of Ohio and the laws of the United States of America
applicable therein and subject to the exclusive jurisdiction of the courts
thereof. The UN Convention on Contracts for the International Sale of Goods will
not apply to this Agreement.
13.17 Arbitration
          Any commercial dispute between the parties as defined in Section 12.1
that is not resolved under that Section will be settled by arbitration in
accordance with the rules for commercial arbitration of the American Arbitration
Association. A list of arbitrators will be presented to the parties from which
one will be chosen using the applicable rules. The hearing shall be conducted at
a site designated by the chosen arbitrator.
     The prevailing party will be awarded all of the filing fees and related
administrative costs. Administrative and other costs of enforcing an arbitration
award, including the costs of subpoenas, depositions, transcripts and the like,
witness fees, payment of reasonable attorney’s fees, and similar costs related
to collecting an arbitrator’s award, will be added to, and become a part of, the
amount due pursuant to this Agreement. Any questions involving contract
interpretation shall use the laws of the State of Ohio.
[Signature page to follow]

- 32 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the duly authorized representatives of the parties
have executed this Agreement as of the date first written above.

            PATHEON PHARMACEUTICALS INC.
      By:   /s/ Eric W. Evans       Name:   Eric W. Evans       Title:   CFO    
  WHYTHE PHARMACEUTICALS, INC. D/B/A
S2 THERAPEUTICS
      By:   /s/ Charles P. Sutphin       Name:   Charles P. Sutphin      
Title:   President & CEO     

- 33 -